Case 1:17-cr-00027-JPJ-PMS Document 191 Filed 05/07/19 Page 1 of 9 Pageid#: 1645




     FD A w arns about serious risks and death w hen com bining opioid pain
     or cough m edicinesw ith benzodiazepines;requires its strongest
     w arning

     Safety A nnouncem ent

     18-31-2016) A U.S.FoodandDrttgAdministration (FDA)review hasfoundthatthe
     growing com bined use ofopioid m edicinesw ith benzodiazepines orotherdrugs that
     depressthecentralnervoussystem (CNS)hasresultedin selioussideeffects,including
     slowed ordifficultbreathing and deaths. Opioidsareused to treatpain and cough;
     benzodiazepinesare used to treatanxiety,insomnia,and seizures.ln ah effortto decrease
     theuse ofopioids and benzodiazepines,or opioids and otherCN S depressants,together,
     weare addingBoxed Warnings,ourstrongestwarnings,to the dl'ug labeling of
     prescription opioid pain and prescription opioid cough m edicines,and benzodiazepines.

     H ealth care professionals should lim itprescribing opioid pain m edicines w ith
     benzodiazepines orother'cN s depressants only to patients forw hom altem ative
     treatm entoptionsareinadequate. Ifthesemedicinesareprescribed together,limitthe
     dosagesand duration ofeach dnlg to the m inim um possible w hile achieving the desired
     clinicaleffect. W arn patients and caregivers aboutthe risks ofslow ed ordifticult
     breathing and/orsedation,and theassociated signsand sym ptom s.Avoid prescribing
     prescliption opioid cough m edicines forpatientstaking benzodiazepines orotherCN S
     depressants,including alcohol.

     Patientstaking opioidswith benzodiazepines,otherCNS depressantm edicines,or
     alcohol,and caregivers ofthese patients,should seeltm edicalattention im m ediately if
     they orsom eone they are caring for experiencessym ptom sofunusualdizziness or
     lightheadedness,extreme sleepiness,slowed ordifficultbreathing,orunresponsiveness.
     Unresponsivenessm eans thatthe person doesn'tansw er orreactnorm ally oryou can't
     w ake them up. Talk w ith yourhealth care professionalifyou have questions orconcerns
     abouttakingopioidsorbenzodiazepines(seeListofPrescription OploidPain andCough
     M edicines,andListofBenzodiazepinesandOtherCNS Depressants).
     O pioidsare a class ofpow erf'ulnarcotic m edicinesthatare used to treatpain severe
     enough to w arrantuse of an opioid w hen otherpain m edicines cannotbe taken or are not
     able to provide enough pain relief. They also have serious risksincluding m isuse and
     abuse,addiction,overdose,and death. Opioids such as codeine and hydrocodone are also
     approvedincombinationwithothermedicinestoreducecoughing.Benzodiazepi
                                                                        nesare'zeK e
                                                                                     EF
                                                                                      éjP
                                                                                        IBI
                                                                                          Nr'
                                                                                          T S
                                                                                    4
                                                                                1 2/çJ& Q
Case 1:17-cr-00027-JPJ-PMS Document 191 Filed 05/07/19 Page 2 of 9 Pageid#: 1646



    aclassofmedicinesthatarewidely usedto treatconditionsincluding anxiety,insomnia,
    and seizures.

    W econducted and reviewed severalstudiesshowing thatseriousrisksareassociated with
    thecombined use ofopioidsand benzodiazepines,otherdnzgsthatdepressthe CN S,or
     alcohol(seeDataSummary).l-6 B ased on these data, wearerequiringseveralchangesto
    reflectthese risks in the opioid and benzodiazepine labeling,and new orrevised patient
    M edication Guides.These changesincludethenew Boxed Warnings and revisionsto the
     WarningsandPrecautions,DrugInteractions,andPatientCounselingInformation
     sectionsofthelabeling.

    W e are continuing to evaluate the evidence regarding com bined use ofbenzodiazepines
     orotherCNS depressantswithmedication-assistedtherapy(M AT)drugsusedtotreat
     opioid addiction and dependence. W e arealso evaluating whetherlabeling changesare
     needed forotherCN S depressants,and willupdatethe publicwhen m ore infonuation is
     available.

    W eurgepatientsand health careprofessionalstoreportsideeffectsinvolving opioids,
    benzodiazepines,or other m edicines to the FDA M edW atch program ,using the
    infonuation in theçGcontactFDA''box atthebottom ofthepage.

     ListofPrescription O pioid Pain and C ough M edicines

                  G eneric N am e                       Found in Brand N am e s
     alfentanil                                 Alfenta
     bu renorphine                              Belbuca,Buprenex,Butrans
     butorphanol                                N o brand nam e currently m arketed
     codeine                                    Fioricetw/codeine,Fiorinalw/codèine,
                                                Soma Compound w/codeine,Tylenolw/
                                                codeine,PromethVC w/codeine(cough),
                                                Triacin-c (cou h),Tuzistra-xR (cou h)
     dihydrocodeine                             Synalgos-D c
     fentanyl                                   A bstral,A ctiq,D uragesic,Fentora,lonsys,
                                                Lazanda,Sublim aze,Subsys
     hydrocodone                                M exsia,HysinglaER,Lortab,N orco,
                                                Reprexain,Vicodin,Vicoprofen,Zohydro
                                                ER,Flowmss(cough),Hycofenix (cough),
                                                Obredon(cough),Rezira(cough),
                                                Tussicaps(cough),Tussigon(cough),
                                                TussionexPennkinetic(cough),Vimz
                                                (cou h),Zutripro(cou h)
     h drom orphone                             D ilaudid,D ilaudid-H p,Exal o
     m eperidine                                D em erol
     m ethadone                                 D olophine
     m op hine                                  A stram op h PF,D uram ozph PF,Em beda,
                                                lnfum o h,K adian,M orphabond,M S
Case 1:17-cr-00027-JPJ-PMS Document 191 Filed 05/07/19 Page 3 of 9 Pageid#: 1647



                                              Contin
    oxycodone                                 Oxaydo,Oxycet,O xycontin,Percocet,
                                              Percodan,Roxicet,Roxicodone,Xartem is
                                              XR
    oxymom hone                               Opana,OpanaER
    pentazocine                               Talw in
    rem ifentanil                             U ltiva
    sufentanil                                Sufenta
    ta entadol                                N uc nta,N uc ta ER
    tramadol                                  Conzi ,Ultracet,Ultram ,U ltram ER
                                                       *
    ListofBenzodiazepines and O ther CN S D epressants

                    GenericName                            Brand Namets)
                                     B enzodiaze ines
    alprazolam                                  X anax,X anax X R
    chlordiazepoxide                            Librium ,Librax
    clobazam                                    O nfi
    clonazepam                                  K lonopin
    clorazepate                                 G en-x ene,Tranxene
    diazepam                                    Diastat,DiastatAcudial,Valium
    estazolam                                   No brand nam ecurrentl m arketed
    flurazepam                                  N o brand nam e currently m arketed
    loraze am                                   A tivan
    oxaze am                                    N o brand nam e currentl m arketed
    quazepam                                    D oral
    tem azepam                                  R estoril
    triazolam                                   Halcion
                           O ther Slee D ru s and Tran uilizers
    butabarbitalsodium                          Butisol
    eszo iclone                                 Lunesta
     entobarbital                               N em butal
    ram elteon                                  Rozerem
    secobarbitalsodium                          Seconalsodium
    suvorexant                                  Belsom ra
    zaleplon                                    Sonata
    zolpidem                                    Ambien,Ambien CR,Edluar,Intennezzo,
                                                Zol im ist
                                     M uscle R elaxants
    baclofen                                    G ablofen,Lioresal
    carisoprodol                                Som a,Som a C om pound,Som a C om pound
                                                w/codeine
    chlorzoxazone                               No brand nam e currently m arketed
    c clobenza rine                             Amlix
    dantrolene                                  D antrium ,R evonto,Ryanodex
Case 1:17-cr-00027-JPJ-PMS Document 191 Filed 05/07/19 Page 4 of 9 Pageid#: 1648



    m etaxalone                                  Skelaxin
    m ethocarbamol                               Robaxin,Robaxin-750
    orphenadrine                                 N o brand nam e currentl m arketed
    tizanidine                                   Zanaflex
                                        A nti s chotics
    aripiprazole                                 Abilif ,A bilif M aintena,A ristada
    asena ine                                    Sa hris
    cari razine                                  V ra lar
    chlo rom azine                               N o brand nam e currentl m arketed
    cloza ine                                    Clozaril,Fazaclo ODT,V ersacloz
    fluphenazine                                 No brand nam ecurrently m arketed
    haloperidol                                  H aldol
    iloperidone                                  Fanapt
    loxapine                                     A dasuve
    lurasidone                                   Lam da
    m olindone                                   N o brand nam e currentl m arketed
    olanzapine                                   Sym byax,Zyprexa,Zyprexa Relprevv,
                                                 Zyprexa Zydis
    paliperidone                                 Inve a,Inve aSustenna,Inve aTrinza
    pep henazine                                 N o brand nam e currently m arketed
    pim avanserin                                N uplazid
      uetia ine                                  Sero uel,Sero uelXR
    risperidone                                  R isperdal,R isperdalConsta
    thioridazine                                 N o brand nam e currentl m arketed
    thiothixene                                  Navane
    trifluoperazine                              No brand name currentl marketed
    ziprasidone                                  G eodon
     This isnota com prehensive list.

    FactsaboutO pioids and B enzodiazepines

           Opioidsare powerftllprescription medicinesthatcan help m anagepain when
           othertreatm ents and m edicines cannotbe taken or are notable to provide enough
           pain relief Opioidssuch as codeine and hydrocodone are also available in
           combinationwith othermedicinestotreatcoughing(seeListofPrescription
           OpioidPain andCough M edicines).
       . Com m on side effects ofopioids include drow siness,dizziness,nausea,vom iting,
         constipation,and slow ed ordifficultbreathing. O pioids also carry serious rislts,
         including m isuse and abuse,addiction,overdose,and death.
       . Benzodiazepinesare a classofm edicinesthatare w idely used to t' reatconditions
           includinganxiety,insomnia,andseizures(seeListofBenzodiazepinesandOther
           CNSDepressants).
           Com m on side effects ofbenzodiazepines include drow siness,dizziness,w ealm ess,
           and physicaldependence.
       .   Both opioidsandbenzodiazepinesdepressthecentralnervoussystem (CNS).
Case 1:17-cr-00027-JPJ-PMS Document 191 Filed 05/07/19 Page 5 of 9 Pageid#: 1649



            Both opioidsand benzodiazepinesarecom monly prescribed dnlgs. In 2014 in the
            U.S.,81million patientsweredispensed an opioid,and 30 m illion patientswere
            dispensed a benzodiazepine.l

    A dditighallnform ation for Patients

    @ Com bining opioid pain orprescription opioid cough m edicinesw ith m edicines called
      benzodiazepines,which areused foranxiety,insomnia,and seizures,can resultin
      extrem e sleepiness,slow ed ordifficultbreathing,com a,ordeath. These seriousside
         effectsresultbecausebothopioidsandbenzodiazepinesimpact(depress)thecentral
         nelwoussystem (CNS).TheCNScontrolsmostofthefunctionsofthebrainand
      body.
    * These serious side effects can also occlzrw hen opioids are com bined w ith other
         medicinesthatdepresstheCNS oralcohol(seeListofPrescription OpioidPainand
         Cough M edicines,andListofBenzodiazepinesandOtherCNS Depressants).
    @ Do notdrink alcoholw ith any ofthese m edicines. A lcoholalso depresses the CN S
      and can increase the risk forthese seriousand life-threatening side effects.
    @ Given theserioussideeffectsthatmay occur,ifyou are already taking both opioids
      and benzodiazepinesorotherm edicinesthatdepresstheCN S,talk to yourhealth care
      professionalto see ifcontinued com bined use isneeded.
    @ Do nottake opioid pain m edicinesw ith benzodiazepines or otherm edicinesthat
      depressthe CNS withoutdiscussing itwith yourhealth careprofessional. Do nottake
      opioid cough m edicinesw ith benzodiazepinesorothermedicinesthatdepressthe
      CN S.
    @ A lw ays infon'
                    n allyourhealth care professionals aboutal1the m edicinesyou are
         taking,includingprescriptionandover-the-counter(OTC)medicinçs.ltishelpfulto
         keep a listofallyour currentm edicines in your w alletor anotherlocation w here itis
         easily retrieved.You can fi11outand printacopy ofM y M edicineRecord.
    *    lfyou aretaking an opioid pain orcough m edicine oraberlzodiazepineand don't
         know ifyou are also receiving otherm edicines thatm ay interact,contactyour
         phannacistorotherhealth care professional.
    *    Ifyou aretaking both an opioidpain m edicineand abenzodiazepineorother
         medicinethatdepressestheCNS,avoid driving oroperating heavy m achinery until
         you lcnow how the medicinesaffectyou.
    *    Opioidsare pow erfulm edicines thatcan help m anage pain w hen othertreatm ents and
         m edicines are notable to provide enough pain relief. H ow ever,even w hen used
         properly,opioids also carry seriousrisks,and they can be m isused and abused,
         causing addiction,overdose,and death. B enzodiazepines also carry the risk of
         dependence.
         ltis im portantto lock up opioids and benzodiazepinesand to dispose ofthem
         properly to keep them from being taken accidentally by children orfalling into the
         wrong hands.
    @    Talk to yolzrhealth care professionalifyou have any questions orconcel' nsabout
         opioids,benzodiazepines,orotherm edicines you aretaking.
     @   Read the patientM edication Guide orpatientinform ation leafletthatcom esw ith your
         filledprescriptionts).
Case 1:17-cr-00027-JPJ-PMS Document 191 Filed 05/07/19 Page 6 of 9 Pageid#: 1650



        .   Both opioidsand benzodiazepinesarecom monly prescribed drugs. In 2014 in the
            U.S.,81million patientsweredispensed an opioid,and 30 m illion patientswere
            dispensed a benzodiazepine.I

    A dditionalInform ation for Patients

    @ Com bining opioid pain orprescription opioid cough m edicinesw ith m edicine! called
      benzodiazepines,w hich are used for anxiety,insom nia,and seizures,can resultin
      extrem e sleepiness,slow ed ordifticultbreathing,com a,ordeath. These serious side
        effectsresultbecausebothopioidsandbenzodiazepinesimpact(depress)thecentral
        nervoussystem (CNS).TheCNScontrolsmostoftheftmctionsofthebrainaùd
        body.
        Theseseriousside effectscan also occurwhen opioidsarecom bined with other
        medicinesthatdepresstheCNSoralcohol(seeListofPrescription Opioid Painand
        CoughM edicines,andListofBenzodiazepinesandOtherCNS Depressants).
    @ Do notdrink alcoholw ith any ofthese m edicines. A lcoholalso depresses the CN S
      and can increasetherisk fortheseseriousand life-threatening sideeffects.
    @ Given thestrioussideeffectsthatmay occur,ifyou are already taking both opioids
      and benzodiazepinesor otherm edicines thatdepress the CN S,talk to your health care
      professionalto see ifcontinued com bined use isneeded.
    @ Do nottake opioid pain m edicinesw ith benzodiazepines orotherm edicinesthat
      depress the CN S withoutdiscussing itw ith m urhealth care professional. D o nottake
      opioid cough m edicineswith benzodiazepinesorotherm edicinesthatdepressthe
      CN S.
    * A lw ays inform allyourhealth care professionals aboutallthe m edicinesyou are
        taking,includingprescriptionandover-the-counter(OTC)medicines.Itishelpf'ulto
        keep alistofa11yourcun-entm edicinesin yourwalletoranotherlocation where itis
        easily retrieved.You can filloutand printacopy ofM y M edicineRecord.
    *   Ifyou aretaking an opioid pain orcough m edicine orabenzodiazepineand don't
        lcnow ifyou are also receiving otherm edicines thatm ay interact,contactyour
        pharm acistorotherhealth care professional.
    *   lfyou aretaking both an opioidpain m edicineand abenzodiazepineorother
        medicinethatdepressestheCNS,avoid driving oroperating heavy m achineryuntil
        you know how the m edicinesaffectyou.
    @   Opioids are pow erfulm edicinesthatcan help m anage pain w hen other t'  reatm ents and
        m edicines are notable to provide enough pain relief. H ow ever,even w hen used
        properly,opioids also carl'y serious risks,and they can be m isused and abused,
        causing addiction,overdose,and death. Benzodiazepines also carry the risk of
        dependence.
    @   Itis im portantto lock up opioids and benzodiazepinesand to dispose ofthem
        properlyto keep them from being taken accidentally by children orfalling into the
        wronghands.
    @   Talkto yolzrhealth care professionalifyou have any questionsorconcelmsabout
        opioids,benzodiazepines,orotherm edicines you aretaking.
        Read the patientM edication G uide orpatientinform ation leafletthatcom esw ith your
        filledprescriptionts).
Case 1:17-cr-00027-JPJ-PMS Document 191 Filed 05/07/19 Page 7 of 9 Pageid#: 1651




    The firstsm dy exam ined concofnitantuse patternsofopioid analgesicsand
    benzodiazepines. Between 2002 and 2014,the annualnum berofpatientsdispensed an
    opioid analgesic increased 8 percent,from 75m illion to 81m illion,and the annual
    num berofpatients dispensed a benzodiazepine increased 31 percent,from 23 m illion to
    30 m illion. D uring thisperiod,the proportion ofopioid analgesic recipients receiving an
    overlapping benzodiazepineprescription increased by 41percent,which translatesto an
    increaseofm orethan 2.5 m illion opioid analgesicusersreceiving concom itant
    benzodiazepines in 2014,com pared to 2002. The subgroups w ith the highestprobability
    ofreceiving concom itantprescriptionswerewom en,patientsolderthan 65,and ciuonic
    usersofopioid analgesics.However,in absolutenum bers,concom itancy occurred most
    com m only in nonchronic opioid analgesic users,because they greatly outnum ber chronic
          1
    USCFS.


    Thesecondstud/ usedtheDl'ugAbuseWarningNetwork(DAWN)toanalyzeED visits
    dueto nonm edicaluse ofboth prescription opioid analgesics and benzodiazepines,and
    theNationalV italStatisticsSystem M ultiple Cause-of-Death tileto analyzedrug
    overdosedeathsinvolvingboth prescription opioid analgesicsand benzodiazepines.
    Between 2004 and 2011,the rateofnonm edicaluse-related ED visitsinvolving both
    opioid analgesics and benzodiazepines increased from 1l to 34.2 per 100,000 population
    (p-trend<0.0001).Duringthissametimeperiod,dnlgoverèosedeaths,from taking         k

    prescribed orgreaterthan prescribed doses and involving both opioid analgesics and
    benzodiazepines,increasedfrom 0.6to 1.7per100,000(p-trend<0.0001).The
    proportion ofprescdption opioid analgesic overdosedeathsin which benzodiazepines
    werealsoimplicated increasedfrom 18percentto 31percentduringthistimeperiod(p-
    trend<0.0001).
    Two additionalsmdiespublished in them edicalliteram reshow moredirectevidenceof
    increased risk ofadverse events occurring in patients dispensed both opioid analgesics
    and benzodiazepines. A prospective observationalcohortsm dy conducted in N orth
     Carolinafoundtheratesofoverdosedeath amongpatientsco-disjensedopioidanalgesics
     andbenzodiazepineswere 10timeshigher(7.0per10,000person-years;95% confidence
     intelwal(CI):6.3-7.8)thanamongpatientsdispensedopioid analgesicsalone(0.7per
     10,000person-years;95% Cl:0. 6-0.9).3 A case-cohol'tstudy exam ined theV eterans
    Hea1th Adm inistration data from 2004-2009 and found therisk ofdeath from drug
    overdose increased am ong those with concom itantopioid analgesic and benzodiazepine
    prescriptions. Com pared to patients taking opioid analgesicsw ith no history of a
    benzodiazepineprescription,patientstaking opioid analgesicswith ahistory ofa
    benzodiazepineprescriptionhad anincreasedrisk offataloverdose(hazardratio
    (HR)=2.33(95% C1:2.05-2.64)),andthosewithacurrentbenzodiazepineprescription
    hadasimilarlyincreasedrislt(HR=3.86 (95% C1:3.49-4.26))forfataloverdose.In
     addition,therisk ofdrug overdosedeath increased asthedaily benzodiazepinedose
     increased.4

    B ased on the trendsofincreased concom itantuse ofopioid analgesicsand
    benzodiazepines asw ellas increased hanus associated w ith concom itantuse desclibed in
Case 1:17-cr-00027-JPJ-PMS Document 191 Filed 05/07/19 Page 8 of 9 Pageid#: 1652



    thesefourstudies,w earerequiring anew Boxed Warning to be added to thelabeling of
    opioid analgesic and opioid cough m edications and benzodiazepines. Related revisions
    w illalso be m ade to the W arnings and Precautions,D rug Interactions,and Patient
     CounselingInformationsectionsofthelabeling.
     Concomitantuseofopioidsandothercentralnelwouss'
                                                   yy/clll(CNS)dqpressants
    Recentstudiesin theliteramre show thatconcom itantuseofopioid analgesicsand CNS
    depressantsotherthan berlzodiazepines,including alcohol,isalso associated with selious
    adverseevents.One sttldy reported thatopioid analgesicscontributed to 77 percentof
    deaths wherebenzodiazepinesw ere determ ined to be a cause ofdeath,and
    benzodiazepines contributed to 30 percentofdeaths where opioid analgesicsw ere
    determ ined to be a cause of death. Thisstudy also analyzed the involvem entofother
     CNSdepressants(includingbarbiturates,antipsychoticandneurolepticdrugs,
     antiepileptic and antiparkinsonian dnlgs,anesthetics,autonom ic nelwoussystem drugs,
     andmusclerelaxants)inthesedeathsandfoundthattheseCNS depressantswere
    contributory to death in m any cases w here opioid analgesicsw ere also im plicated.5 A
    second sm dy analyzed 2010 DAW N data and found thatalcoholwasinvolved in 18.5
    percentofopioid analgesicabuse-related ED visitsand 22.1percentofopioid analgesic-
    related deaths.6

    A llofthe sm dies w ere based on opioid analgesics;how ever,because ofsim ilar
    phannacologicproperties,itisreasonableto expectsimilarriskswith concomitantuseof
    opioid cough m edications and benzodiazepines,otherCN S depressants,oralcohol.
    Based on thesestudies,theBoxed Warning foropioid analgesicsand opioid cough
    m edicationsw illalso highlighttherisk ofconcom itantusewith otherCNS depressants.

    D ue to the unique m edicalneedsand benefit/risk considerations forpatients taking
    medication-assistedtherapy(M AT)totreatopioidaddictionanddependence,weare
    continuing to exam ine availableevidenceregarding theconcom itantuseof
    behzodiazepines and M A T dnlgs.

    R eferences

     1. HwangCS,Kang EM ,Kornegay CJ,Staffa JA,JonesCM ,M cAninch JK.Trends in
        theconcom itantprescribing ofopioidsand benzodiazepines,2002-2014.Am JPrev
        M ed 2016;51:151-60.

     2. JonesCM ,M cAninch JK .Em ergency departm entvisitsandoverdose deathsfrom
        combined useofopioidsand benzodiazepines.Am JPrev M ed 2015, .49:493-501.

     3. DasguptaN ,Funk M J,ProescholdbellS,Hirsch A,RibislKM ,M arshallS.Cohort
        Sttzdy ofthe Im pactofH igh-dose O pioid Analgesics on Overdose M ortality.Pain
        M ed 2016;17:85-98.
Case 1:17-cr-00027-JPJ-PMS Document 191 Filed 05/07/19 Page 9 of 9 Pageid#: 1653



     4. Park TW ,SaitzR,Ganoczy D,llgen M A.BohnertAS,Benzodiazepineprescribing
        patterns and deaths from dl'ug overdose am ong U S veterans receiving opioid
        analgesics:case-cohortsmdy.BM J2015;350:h2698.

     5. JonesCM ,M ack K A,PaulozziLJ.Pharm aceuticaloverdosedeaths,United States,
        2010.JAM A 2013;309:657-9.

     6. JonesCM ,PaulozziLJ,M ack KA;CentersforDiseaseControland Prevention
        (CDC).Alcoholinvolvementinopioidpainrelieverandbenzodiazepinedrugabuse-
        related em ergency departm entvisits and drug-related deaths -United States,2010.
        M M W R M orb M ortalW ldy R ep 2014;63:881-5.

     R elated Inform ation

     Opioid M edications

     The FD A 'S Drug Review Process:Ensuring D nlgs Are Safe and Effective

     Think ItThrough:M anaging the Benetitsand RisksofM edicines
